DETAILED ACTION
In this Office Action, amended claims 1-2 and 5-7 and new claims 12-19, filed on March 10th, 2021, were evaluated. Original claims 4 and 8-11, filed on June 28th, 2019 were also evaluated. Claim 3 was cancelled by amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 9-10 “wherein the light guides are small holes extending from the top surface to the bottom surface” should read “wherein the light guides are small holes extending from the top surface to the bottom surface of the display” to make it clear what surface the claim limitation is referring to. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "small" in the claim limitation “wherein the light guides are small holes extending from the top surface to the bottom surface” is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, it is unclear what size the holes of the light guides must be in order to be considered “small”, rendering the scope of the claim indefinite.
For purposes of examination, the claim will be read as if it were written “wherein the light guides are holes extending from the top surface to the bottom surface”. 
Regarding claim 12, the claim recites the term "reflected light" in the claim limitation “wherein the light guides are configured to guide reflected light to the VSM sensor”.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, on which claim 12, is dependent, has no mention of “reflected light”, and claim 12 does not define the term. As a result, it is unclear what “reflected light” the claim is referring to, rendering the claim indefinite. 
For purposes of examination, the term “reflected light” will be considered to be light reflected from a body part, as recited in claim 5 and 13. 
Regarding claim 14, the claim limitation “wherein the light guides are sized such that they do not interfere with a pitch of the display screen” renders the claim indefinite. The term "interfere" in the claim limitation is a relative term which renders the claim indefinite.  The term "interfere" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a 
For purposes of examination, any display screen comprising light guides which is depicted as being even in pitch will be considered as not being “interfered” with.
Any claim listed as being rejected under 35 U.S.C. 112(b) that is not explicitly rejected is rejected by virtue of its dependence on an explicitly-rejected claim above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims are generally directed towards: a mobile computing device comprising: 
a display screen comprising a top surface and a bottom surface; and 
a vital sign monitoring (VSM) sensor located within the display screen or beneath the bottom surface of the display screen, 
wherein the VSM sensor is configured to measure one or more vital sign parameters of a user that places a body part on the top surface of the display screen above the VSM sensor,
wherein the display screen comprises one or more light guides above the VSM sensor, and
wherein the light guides are small holes extending from the top surface to the bottom surface.
Claims 1-2, 4, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20170220844 A1 – previously cited) in view of further rationale.
Regarding claim 1, Jones discloses a mobile computing device (Figure 10; paragraph 0029), comprising a display screen (1041, 1043, and 1010) with a top (1041) and bottom (1010) surface and a VSM sensor (1031) located beneath the bottom surface of the display screen, wherein the VSM sensor is configured to measure one or more vital sign parameters of a user that places a body part on the top 
Jones further teaches that conventional display stacks contain holes through which light may be transmitted, and that the aperture or collimating layer may be made to align with these holes (paragraph 0055; Figure 4 – light travelling through holes at the top and bottom of the display stack, 410, are shown). As a result, Jones teaches that the display may be manufactured such that a separate collimating or aperture layer are not needed, and instead correspond to holes in the display screen (paragraph 0055).
One of ordinary skill in the art before the effective filing date of the claimed invention would have modified Jones to align the light guides with holes in the display, such that the light guides are small holes extending from the top surface to the bottom surface of the display. As disclosed by Jones, this would eliminate the need of an extra layer for the light guide elements, and would be “relatively efficient” for the manufactures of the display screen (paragraph 0055).
In regards to claim 2, Jones further discloses “red and green light from the display elements of the display stacks 1010 (e.g., from red or green sub-pixels) are used to illuminate a finger on an input surface” (Figure 10; paragraph 0079). Consequently, the modified Jones teaches the device of claim 1 
Regarding claims 4 and 9, Jones discloses a display screen (Figure 10; 1041, 1043, and 1010) comprising an organic light-emitting diode (OLED) display screen, corresponding to applicant’s claim 9 (paragraph 0080). Therefore, the modified Jones teaches all of the structural elements of claim 9. OLED display screens, by definition, comprise of a layer of light emitting organic compounds. Jones further discloses that the OLED display is configured to emit light toward the body part (Figure 10; paragraph 0080). As a result, the modified Jones also teaches of a display screen comprising a layer of light emitting organic compounds configured to emit light toward the body part, corresponding to applicant’s claim 4.
Regarding claim 12, Jones discloses that the VSM sensor (1031) is configured to detect light reflected from the body part (paragraph 0079). Furthermore, Jones discloses that the purpose of the light guides is to increase the aspect ratio on the optical sensor (paragraph 0049). Therefore, the modified Jones discloses the mobile computing device of claim 1, wherein the light guides are configured to guide reflected light to the VSM sensor. 
Regarding claim 13, the modified Jones teaches the mobile computing device of claim 12, wherein the display screen is configured to emit light toward the body part (paragraph 0079; shown as arrows in Figure 10), and wherein the VSM sensor comprises a detector configured to detect the reflected light from the body part (paragraph 0079).
Regarding claim 14, Jones teaches that the placement of the VSM sensor under a display (as in Figure 4 and 10) allows for a monolithic cover glass without a fingerprint sensor button (paragraph 0046). A monolithic cover glass would result in an even pitch on the display screen. Therefore, the modified Jones teaches the mobile computing device of claim 1 wherein the light guides are sized such that they do not interfere with a pitch of the display screen. 
Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Jones (US 20170220844 A1), as applied to claim 1, in further view of Baht (US 20170337412 A1 – previously cited). 
Regarding claim 5, the modified Jones teaches the limitations of claim 1 as described above. Furthermore, Jones recites a VSM sensor (1031) comprising a detector configured to detect light reflected from the body part (paragraph 0079). However, the modified Jones fails to disclose an emitter configured to emit light toward the body part within the VSM sensor.
Baht teaches of an integrated biosensor device (Figure 2) that may be installed into mobile computing devices to detect biologic characteristics of the person using the device for medical, diagnostic, and authentication purposes (paragraph 006). The sensor comprises of a light emitter (11 and 12) and a detector (14; paragraph 0026). Baht discloses that this sensor can be used for vital sign monitoring, by measuring physiologic characteristics such as pulse rate, blood oxygen saturation, blood glucose levels (paragraph 0045 and 0049). Thus, Baht teaches of a VSM sensor comprising an emitter (11 and 12) configured to emit light toward a body part (23) and a detector configured to detect light reflected (28) from the body part. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Jones to incorporate the integrated emitter and detector disclosed by Baht. This is because light of different wavelengths (such as infrared waves) can be used to collect different types of physiologic information, and consistent wavelengths are needed to accurately extract physiologic information from reflected light (paragraph 0043). However, most display screens are only configured to emit wavelengths within the visible spectrum. As a result, including the sensor of Baht would allow the user to expand the range of wavelengths being emitted toward the body part, increasing the amount of physiologic information that can be collected of the mobile computing device of Jones without modifying the display screen. Furthermore, it would allow the VSM sensor to 
Regarding claim 7, Baht discloses the emitter configured to emit light of multiple wavelengths, such as red light, green light, blue, and infrared light (Figure 2; paragraph 0026). Based off Figure 5 in the drawing provided by the applicant, all of the aforementioned types of light (red, green, blue, and infrared) would have wavelengths with a different absorption for blood than for water. Thus, the modified Jones in view of Baht teaches an emitter configured to emit light comprising a wavelength having a different absorption for blood than for water. 
Regarding claim 8, Jones (Figure 10) teaches of the VSM sensor (1031) located beneath the bottom surface of the display screen (1041, 1043, and 1010). Therefore, the modified Jones in view of Baht teaches all of the structural elements of claim 8.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Jones (US 20170220844 A1) in view of Baht (US 20170337412 A1), as applied to claim 5, in further view of Yadev (non-patent literature reference “Prospects and limitations of non-invasive blood glucose monitoring using near-infrared spectroscopy” – previously cited). 
The modified Jones in view of Baht teaches the limitations of claim 5 as described above. Furthermore, Baht discloses the emitter configured to emit light of different peak wavelengths of interests (paragraph 026). In particular, Baht discloses using an illumination wavelength capable of measuring physiologic characteristics such as hydration, blood glucose levels, and body chemistry 
Yadev discusses discloses a non-invasive blood glucose monitoring system (Figure 9) comprising of an emitter (light source), a measurement site, and a detector. Furthermore, Yadev discloses the use of near-infrared (NIR) wavelengths within a blood glucose monitoring system to non-invasively measure blood glucose levels (Sections 2.3.7, 3, and 3.3), and indicates that NIR spectroscopy is the most promising and widely explored technique for non-invasive measurement of blood glucose (Section 2.3.7). Yadev states NIR wavelengths in the range of 1500-1800 nanometers and 2050-2392 nanometers have been found to be most suitable for analysis and prediction of glucose (Section 3), however shows that glucose monitoring is possible at wavelengths varying between 700 and 2500 nm (Table 6). Thus, Yadev teaches of a blood glucose monitoring system comprising a detector and an emitter configured to emit light with a wavelength greater than 1 millimeter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Jones in view of Baht to incorporate the teachings of Yadev and include the emitter configured to emit light with a wavelength greater than 1 millimeter. Baht expressly suggests using a VSM sensor to measure physiological conditions such as blood glucose (paragraph 0049). As a result, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Yadev with the teachings of Jones in view of Baht and configure the emitter to emit wavelengths greater than 1 millimeter, achieving the claimed invention. Doing so would increase the functionality of the device by allowing the user to measure their blood glucose, as well as other physiological characteristics that can be distinguished by NIR spectroscopy. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Jones (US 20170220844 A1) in view of Baht (US 20170337412 A1), in further view of Yadev (non-patent literature reference “Prospects and limitations of non-invasive blood glucose monitoring using near-infrared spectroscopy”).
Regarding claim 15, the modified Jones in view of Baht (as discussed in regard to claim 5) teaches a display screen (Jones Figure 10) comprising a top (1041) and bottom surface (1010; as discussed in regard to claim 1), a vital sign monitoring sensor located beneath the bottom surface of the display screen (as discussed in regard to claim 1), wherein the VSM sensor (1031) is configured to measure one or more vital sign parameters of a user the places a body part on the top surface of the display screen above the VSM sensor (paragraph 0079-0080; as discussed in regard to claim 1), wherein the VSM sensor comprises an emitter (as discussed in regard to claim 5) configured to emit light, toward the body part (Baht paragraph 0026) and a detector configured to detect reflected light from the body part (Jones paragraph 0079). However, the modified Jones in view of Baht does not explicitly teach the emitter configured to emit light at wavelengths of 1200 nm. 
Yadev discusses discloses a non-invasive blood glucose monitoring system (Figure 9) comprising of an emitter (light source), a measurement site, and a detector (as discussed in regard to claim 6 above), and summarizes the results of several different methods and wavelengths for measuring blood glucose using near-infrared spectroscopy (NIRS; Table 6). Yadev teaches that a glucose monitoring system using a wavelength of 1200 nm was able to achieve a 90% prediction in the clinical range at the finger (Table 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones in view of Baht to include the teachings of Yadev and include an emitter configured to emit light at wavelengths of 1200 nm to measure blood glucose. Baht expressly suggests using a VSM sensor to measure physiological conditions such as blood glucose 
Regarding claim 16, Jones (Figure 10) teaches of the VSM sensor (1031) located beneath the bottom surface of the display screen (1041, 1043, and 1010). Therefore, the modified Jones in view of Baht and Yadev teaches all of the structural elements of claim 16.
Regarding claim 17, Jones discloses a display screen (Figure 10; 1041, 1043, and 1010) comprising an organic light-emitting diode (OLED) display screen, corresponding to applicant’s claim 9 (paragraph 0080). Therefore, the modified Jones in view of Baht and Yadev teaches all of the structural elements of claim 17.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Jones (US 201702208441 A1) as applied to claim 1 and further in view of He (US 20180260602 A1 – previously cited).
	Regarding claims 10 and 11, the modified Jones teaches the limitations of claim 1 as described above. However, the modified Jones fails to disclose the mobile computing device configured to request that the user places the body part on the top surface of the display. Furthermore, Jones fails to disclose the display screen configured to emit a light pattern in a vicinity of the VSM sensor to request that the user places the body part on top of the light pattern.
	He teaches an under-screen optical sensor module in a mobile device (Figure 6A-C) comprising of a display screen (423) and a VSM sensor (621) located beneath the display. He further discloses an illumination light zone (613) which can illuminate a fingerprint sensing zone for a user to place a finger there for fingerprint sensing or other optical sensing (paragraph 0061 and 0079-0080). This illumination light zone can be configured to emit light cyclically illuminated by the illumination light source (paragraph 0080). One of ordinary skill in the art before the effective filing date of the claimed invention 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teaching of He to include an illumination light zone above the VSM sensor that can be illuminated using a light pattern emitted by the display screen to request a user places a body part on the top surface of the display screen above the VSM sensor. Doing so would increase the functionality and ease of use of the device disclosed by Jones, as a user would be told where to place a body part to receive a vital sign measurement. Thus, the inclusion of He can be seen as applying a known technique (a display screen configured to emit a light pattern in a vicinity of a sensor to request the user places a body part on top of the light pattern) to a known base device (the mobile computing device of Jones comprising a VSM sensor located beneath a display screen) to yield an improved system with predictable results (a display screen configured to emit a light pattern in a vicinity of a VSM sensor to request the user places a body part on top of the light pattern, consequently requesting that the user places the body part on the top surface of a display screen above the VSM sensor).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Jones (US 20170220844 A1) in view of Baht (US 20170337412 A1) and Yadev (non-patent literature reference .
Regarding claims 18 and 19, the modified Jones in view of Baht and Yadev teaches the limitations of claim 15 as described above. However, the modified Jones in view of Baht and Yadev fails to disclose the mobile computing device configured to request that the user places the body part on the top surface of the display. Furthermore, Jones in view of Baht and Yadev fails to disclose the display screen configured to emit a light pattern in a vicinity of the VSM sensor to request that the user places the body part on top of the light pattern.
As discussed above in regard to claims 10 and 11, He teaches a mobile computing device configured to request that the user places the body part on the top surface of the display screen above the VSM sensor, and a display screen configured to emit a light pattern in a vicinity of the VSM sensor to request that the user places the body part on top of the light pattern (paragraph 0061, 0079-0080 and 0198).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones in view of Baht and Yadev to incorporate the teaching of He to include an illumination light zone above the VSM sensor that can be illuminated using a light pattern emitted by the display screen to request a user places a body part on the top surface of the display screen above the VSM sensor. Doing so would increase the functionality and ease of use of the device of Jones in view of Baht and Yadev, as a user would be told where to place a body part to receive a vital sign measurement. Thus, the inclusion of He can be seen as applying a known technique (a display screen configured to emit a light pattern in a vicinity of a sensor to request the user places a body part on top of the light pattern) to a known base device (the mobile computing device of Jones comprising a VSM sensor located beneath a display screen) to yield an improved system with predictable results (a display screen configured to emit a light pattern in a vicinity of a VSM sensor to request the user places .

Response to Arguments
Applicant’s argument in regard to objections to the drawings have been considered and accepted. The new drawings are in compliance with 37 CFR 1.121(d), and the objection to the drawing has been withdrawn.
Applicant’s argument in regard to objections to the specifications have been considered and accepted. The amended specification was sufficient to overcome the stated informalities, and the objection to the specification has been withdrawn.
Applicant’s argument in regard to the claim objection to claim 7 under 35 U.S.C. 112(b) has been considered and accepted. The amendment to the claim was sufficient to overcome the stated informality, and the objection to claim 7 has been withdrawn. 
Applicant’s argument in regard to claim rejections under 35 U.S.C. 102 have been considered and deemed persuasive. The amendments to claim 1 were sufficient to overcome the previously stated prior art rejection recited for claim 1, and the prior art rejection for claim 1 under 35 U.S.C. 102 has been removed. However, a rationale for rejecting claims 1-2 and 4-11 under 35 U.S.C. is articulated in the “Claim Rejections - 35 USC § 103” section above. This section has been updated to incorporate the added elements introduced by the applicant’s amendments, and recites how Jones suggests that the aperture layer (as shown in Figure 7 and 10, element 701b/1002) may be integrated and manufactured with small holes in the display screen (Jones paragraph 0055), as recited by the amended claim 1. Thus, 
A rationale for rejecting independent claim 15 in view of Jones, Baht, and Yadev is further articulated in the “Claim Rejections - 35 USC § 103” section above. Claim 15 recites the same structural elements as original claim 5 (which was rejected in view of Jones and Baht in the previous Office Action), with the additional limitation of the emitter emitting wavelengths of 1200 nm. Yadev (in Table 6) teaches of a method of measuring blood glucose using an emitter configured to emit wavelengths of 1200 nm, rendering the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and thus unpatentable. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pi et al. (US 20180173343 A1) teaches (Figure 12A-C) a mobile computing device comprising a display screen (54), a vital sign monitoring sensor (233) beneath the bottom of the display screen, wherein the VSM sensor is configured to measure one or more vital sign parameters of a user that places a body part on the top surface of the display screen (paragraph 0050);
Friebel et al. (non-patent literature “Influence of oxygen saturation on the optical scattering properties of human red blood cells in the spectral range of 250 to 2000 nm) discloses using light reflected from a body part to determine oxygen saturation in the wavelength range of 250 nm to 2000 nm (Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/R.T.P./Examiner, Art Unit 3791                



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791